DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021, has been entered.
Claims Status
Claims 1, 4-9, 12-15 and 18-20 are pending.  Claims 1, 5 and 15 are currently amended.  Claims 4, 6-9, 12-14 and 18-20 are original.  Claims 2-3, 10-11, and 16-17 are canceled claims.
Double Patenting-Substantial Duplicate Claims
Claims 15 and 18-20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 7 and 12-14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Note that claim 7 dependent upon claim 1 includes all of the embodiments of claim 15.  Further, claims 18-20 include all of the embodiments of claims 12-14.  Thus claim 1 limited to claim 7 and claims 12-14 are substantial duplicates of claims 15 and 18-20.  Therefore, claims 15 and 18-20 are suggested to be cancelled since they do not provide any different embodiment(s) than the claimed subject matter of claims 1, 7 and 12-14, therefore.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 12-15 and 18-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 is rendered vague and indefinite for recitation of “greater than 50% phosphatidycholine w/w” because the concentration of phosphatidycholine is not clearly set forth in the claim.  It is suggested to represent the recitation of the concentration of phosphatidycholine in the krill oil as follows: --greater than 50% (w/w) of phosphatidylcholine of said krill oil—at line 3.  
Claims 4-9 and 12-14 recite the limitation "Encapsulated krill oil" in each claim at line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the recitation as follows:  --The encapsulated krill oil--.  
Claim 5 is further suggested to recite amount as –at least 20% (w/w) triglycerides--.
Claim 6, further lacks antecedent basis for recitation of “said composition” at line 2.
Claim 8 is further suggested to recite amount as –less than about 3% (w/w) lysophosphatidylcholine of said krill oil--.
Claim 9 is further suggested to recite amount as –less than about 2% (w/w) lysophosphatidycholine of said krill oil--.
Claim 12 is further suggested to recite amount as –less than about 0.45% (w/w) arachidonic acid of said krill oil--; and also, “the weight percent” recited at line 2 lacks antecedent basis so it is suggested to delete “the” before “weight percent”.
Claim 14 recites “at least 36% w/w omega-3 fatty acids” and it is suggested to include parentheses around first occurrence of “w/w” at line 2 for consistency; and as noted above “the weight percent” recited at line 2 of claim 14 lacks antecedent basis and it is suggested to recite instead, –weight percent-- and remove preceding “the”, therefore.
Claim 15 is rendered vague and indefinite for recitation of “greater than 50% phosphatidycholine w/w” because the concentration of phosphatidycholine is not clearly set forth in the claim.  It is suggested to represent the recitation of the concentration of phosphatidycholine in the krill oil as follows: --greater than 50% (w/w) of phosphatidylcholine of said krill oil—at line 3.  
Claims 18-20 recite the limitation "Encapsulated krill oil" in each claim at line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the recitation as follows:  --The encapsulated krill oil--.  
Claim 18 recites “less than about 0.45% w/w arachidonic acid” and it is suggested to include parentheses around first occurrence of “w/w” at line 2 for consistency; and as noted above “the weight percent” recited at line 2 of claim 18 lacks antecedent basis and it is suggested to recite instead, –weight percent-- and remove preceding “the”, therefore.
Claim 20 recites “at least 36% w/w omega-3 fatty acids” and it is suggested to include parentheses around first occurrence of “w/w” at line 2 for consistency; and as noted above “the weight percent” recited at line 2 of claim 20 lacks antecedent basis and it is suggested to recite instead, –weight percent-- and remove preceding “the”, therefore.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 4-9, 12-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9644169; claims 1-19 of U.S. Patent No. 9816046; claims 1-33 of U.S. Patent NO. 10499673; claims 1-19 of U.S. Patent No. 9119864; claims 1-14 of U.S. Patent No. 10328105; claims 1-16 of U.S. Patent No. 8372812; and claims 1-14 of U.S. Patent No. 9814256. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed encapsulated krill oil is disclosed by each of the patent claimed subject matter and one of skill would have been motivated to provide for the instant claimed encapsulated krill oil comprising phosphatidycholine  in great than 50%(w/w) and astaxanthin.  Each of the ingredients as claimed instantly herein of this case are suggested or clearly disclosed by the patent claims.  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide for an encapsulated krill oil comprising astaxanthin and greater than 50%(w/w) phosphatidylcholine as well as other ingredients as provided for in the instant claimed subject matter and at least suggested by the patent claims.  
Based on a reading of the claims the encapsulated krill oil would have been known to those of skill in the art and the skilled artisan would have been motivated to provide a capsule as claimed herein.  In the absence of unexpected successful results and persuasive evidence to the contrary the claims are rendered prima facie obvious over the patent claims of each patent listed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-9, 12-15, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Sampalis (2004/0241249 A1), cited on IDS filed March 8, 2018 of page 2 of 20, in view of newly cited Brevick (USP 2010/0143571), previously cited of record on IDS filed March 8, 2018 of page 2 of 20, and previously cited Fricke et al “Lipid, Sterol, and Fatty Acid Composition .
Claims are drawn to encapsulated krill oil comprising a capsule (e.g. soft gel) containing krill oil (e.g. Euphausia superba) for oral administration and krill oil comprising greater than 50% (w/w) phosphatidylcholine  of the krill oil and at least 100 mg/kg astaxanthin esters.   Furthermore, the krill oil comprises less than 3% lysophosphatidylcholine w/w of the krill oil.  Also, a phytonutrient is contained by the capsule as well.  Furthermore, krill oil contains at least 20% w/w triglycerides and omea-3 fatty acids; and arachidonic acid, as well as some cholesterol.  
Sampalis teaches a composition obtained by double extraction using ethanol which composition is taught to comprise a capsule, [0094] and [0087], lines 2-3 and 5, respectively, containing krill oil (e.g. Euphausia superba), [0026], line 4,  for oral administration, see same [0094], for example teaches a diet at line 5, and krill oil comprising from 30-60% phospholipids w/w of the krill oil, [0048]-[0049], all lines , greater than 4.5% (4.5 g/100gx100%=4.5%) phosphatidylcholine [0049], which includes 50% or more since must be greater than 4.5%;  less than 5% free fatty acids w/w of the krill oil, [0036], and [0043], all lines, and 1% ethanol w/w of the krill oil and greater than 20 mg/kg astaxanthin esters, [0065] which reads on greater than 100 mg, and overall page 2, both columns all lines.  The double extraction does provide less than the amount of ethanol as claimed but this is because of the dual extraction process being carried out and well within the purview of an ordinary artisan to manipulate and control, therefore.  The amount of cholesterol is disclosed to be less than about 0.5 g/100g, see [0055], wherein less than 3 g/100 g is disclosed.  The amount of fatty acid of less than 5% is not particularly disclosed but free fatty acids are disclosed to be present, see [0026], all lines.  Also, Sampalis teaches less than 0.45% Arachidonic acid [0043] and less than 3 g/100g of cholesterol which includes less than 0.5 g/100g, see [0055].  Further, less than 55% triglycerides, see [0056], which includes 20%.  Additionally, omega-3s present in greater amounts than 8% and 30% which includes at least 20%, see [0036]-[0041].  
 All in all each of the claimed ingredients are disclosed by Sampalis, with the exception of about 1% ethanol and specific percentage amounts as claimed as well as there is no disclosure of lysophosphatidylcholine in amount less than about 3% w/w of the krill oil or as argued by Applicants less than 5% free fatty acid is not specifically disclosed.
Therefore, Sampalis does not disclose 1% ethanol and specific percentage amounts as claimed as well as there is no disclosure of lysophosphatidylcholine in amount less than about 3% w/w of the krill oil or less than 5% free fatty acid.
Brevik teaches treatment process of krill oil that provide for low levels of free fatty acids, see [0015], all lines and [0061]-[0069], all lines.
Fricke et al teach phosphatidylcholine in exemplified percentage amount of 35% of a particular sample; and also disclose lysophosphatidylcholine in amount less than about 3% w/w of the krill oil.  See Table 1 at page 822 and the abstract.   Hence there is an expectation of successful results to have more phosphatidylcholine than lysophsphatidycholine, therefore, and Sampalis teaches a much broader range of greater than 4.5 % w/w of phosphatidycholine which includes 50% w/w as newly claimed.  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teachings of Sampalis, Brevik and Fricke et al to provide for the claimed composition because a soft gel comprising krill oil having the same ingredients as claimed are disclosed by the cited prior art combination as taught above.   It would have been a matter of routine optimization to provide for more than 35% or upwards of more than 50% because Sampalis teach a range of greater than 4.5% w/w of phosphatidylcholine.  
Each of the cited references recognized using alcohol solvents for extraction to obtain similar encapauslated krill oil compositions.  Note the soft gel encapsulated compositions discloed by Sampalis.
Furthermore, Sampalis teaches using ethanol for dual extraction of krill oil compositions of Euphausia superba.  Therefore, it would have been prima facie obvious to provide for 1% ethanol in the 
The claims are drawn to a composition containing active ingredients and Applicants have not established that the presence of 1% ethanol provides any unexpected successful result other than just being present in the composition after extraction.  Brevik teaches that it is well within the purview of an artisan to obtain krill oil having low amount of free fatty acids, as for example less than 5%, which is a low amount, per se. The same solvent is used by Sampali, as well as Brevik too; and it would have been well within the purview of an artisan to use a different extraction method to obtain a similar composition with the expectation of leaving more residual ethanol in the composition while obtaining less than 5% free fatty acids. Brevik recognized the desire to obtain low levels of free fatty acids for krill oil products.  
Further, Applicants have not discussed how the ethanol provides any activity or unexpected successful result to the composition as claimed. It is believed by the Examiner to be an inert residual component left behind by the extraction method of choice by one of skill in the art.  
Each of the claimed features are disclosed or suggested by the cited prior art combination.  Moreover, there would have been an expected greater amount of residual ethanol in the composition of Sampalis if dual extraction had not been carried out.  
Applicants have not provided any reasoning of how the 1% ethanol provides any successful result to the krill oil per se and it is considered by the Examiner to be inert and only present because of the extraction method selected by Applicants.   
In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the cited prior art.
Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive. The argument that the cited prior art combination does not teach phosphatidycholine content greater than 50% w/w is noted, however, the Sampalis reference does teach greater than 4.5% w/w and Fricke et al do teach 35% w/w and it would have been routine optimization to provide for any amount greater than 4.5% based on the working sample selected in a laboratory for obtaining a suitable and desirable amount by one of skill in the art.  
The cited prior art combination clearly recognized that providing higher amount of phosphatidycholine and lower amount of lysophosphatidycholine; hence one of skill in the art would have been motivated to experiment and based on a working sample obtain any desired amount.  It would have been “obvious to try” at the very least based on KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) .   The amounts of these two ingredients appear to be known result-effective variables because the prior art recognized using a much broader range of phosphatidycholine than for lysophosphatidycholine in krill oil.  
Thus, there appears to be a number of predictable solutions to be obtained based on the range disclosed by Sampalis and Fricke et al.  Thus, after KSR the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable krill oil capsule having greater than 50% phosphatidylcholine.  Therefore, the cited prior art at least suggests the claimed krill oil capsule, and in the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651